DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 14, 2022 has been entered. 
Response to Arguments
Applicant's arguments filed March 14, 2022 have been fully considered but they are not persuasive.
	The argument features Marinier only teaches a condition that needs to be satisfied by one measurement. Marinier fails to teach or suggest multiple measurements obtained during a particular time period and a condition that is satisfied by each of the multiple measurements obtained during the particular time period.
The examiner respectfully disagrees with the applicant’s statement and asserts that Marinier discloses that it is known in the field of art to take multiple measurements during a particular time period [e.g. inactive time (par. 246, lines 8-12; par. 252)]. Marinier also discloses a condition that is satisfied by each of the multiple measurements obtained during the particular time period (par. 246, lines 12-26; par. 252, lines 5-9).
The argument features obtaining SREF after reselecting or selecting to the currently camped cell and updating SREF to SN when the above discussed condition is satisfied are not taught or suggested.
REF from. Nevertheless, Roberts discloses the network controlling the measurements for reselection based on the signal level of the serving cell, in other words, cell state (par. 27, lines 9-14). Roberts also discloses updating SREF to SN when the signal level of the serving cell is either below or above a threshold, that is, every five seconds when this condition is met. Therefore, the resulting updated RLA_C value will be equal to the total quantity of times of measuring the serving cell during this condition (par. 27, lines 9-14; par. 28, lines 3-6). The applicant will need to further amend the independent claims to indicate the patentable subject matter.
In view of the above, the rejection using Roberts and Marinier is maintained as repeated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (U.S. Patent Application Number: 2009/0286542) in view Marinier et al. (U.S. Patent Application Number: 2016/0066255).
Consider claim 1; Roberts discloses a measurement method, performed by a terminal, wherein the method comprises: 
obtaining SREF (from where?) after reselecting or selecting to a currently camped cell [the network controls the measurements for reselection based on the signal level of the serving cell, in other words, cell state (par. 27, lines 9-14)];
I Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; 
updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and 
measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-14; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt satisfying that SREF -Si is greater than or equal to a first threshold.
In an analogous art Marinier discloses in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt (e.g. inactive time) satisfying that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26; par. 252)].
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Roberts by including a cell state and measurement comparison, as taught by Marineri, for the purpose of effectively managing communication in a telecommunications network.
 claim 2, as applied in claim 1; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 4, as applied in claim 1; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 5, as applied in claim 1; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
Consider claim 6, as applied in claim 5; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 7, as applied in claim 5; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
Consider claim 8, as applied in claim 5; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 9; Roberts discloses a communications apparatus, comprising: 
a processor (par. 35, lines 1-2); and 
a non-transitory computer readable storage medium storing programming for execution by the processor (par. 35) to cause the apparatus to perform operations comprising:


REF (from where?) after reselecting or selecting to a currently camped cell [the network controls the measurements for reselection based on the signal level of the serving cell, in other words, cell state (par. 27, lines 9-14)];
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; 
updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and 
measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt satisfying that SREF -Si is greater than or equal to a first threshold.
In an analogous art Marinier discloses in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt (e.g. inactive time) satisfying that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26; par. 252)].
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Consider claim 10, as applied in claim 9; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).
Consider claim 12, as applied in claim 9; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 13, as applied in claim 9; Marinieri discloses a coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than a coverage area of the currently camped cell (par. 154, lines 4-18).
Consider claim 14, as applied in claim 13; Roberts discloses when a first cell in the one or more neighboring cells meets a cell reselection condition (par. 28, lines 6-10), reselecting to the first cell (par. 28, lines 6-10).
Consider claim 15, as applied in claim 13; Marinieri discloses sending a measurement report to a network device (par. 142, 190), wherein the measurement report comprises RSRQ or RSRP of each of the one or more neighboring cells (par. 141, lines 12-16; par. 142, 190).
Consider claim 16, as applied in claim 13; Marinieri discloses when a priority of a frequency of each of the one or more neighboring cells (e.g. macro cell) is lower than a priority of a frequency of the currently camped cell (par. 153, line 12 – par. 154, line 18), the coverage area of each of the one or more neighboring cells (e.g. macro cell) is larger than the coverage area of the currently camped cell (par. 153, line 12 – par. 154, line 18).
Consider claim 17; Roberts discloses a non-transitory computer readable storage medium storing programming for execution by a processor (par. 35), the programming including instructions to perform operations comprising:

REF (from where?) after reselecting or selecting to a currently camped cell [the network controls the measurements for reselection based on the signal level of the serving cell, in other words, cell state (par. 27, lines 9-14)];
measuring a currently camped cell in Δt (par. 28, lines 6-10), to obtain {SI Ι i is a positive integer, i ≤N} (par. 28, lines 6-10), wherein N is a total quantity of times of measuring the currently camped cell in Δt [the updates, based on measurements that take place when the signal level of the serving cell is below or above a threshold (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and N is greater than one [the updates, based on measurements (par. 27, lines 9-16), occur every 5 seconds (par. 28, lines 3-6)], and Si is a cell state variable obtained through the i th measurement [the cell state leads to a reselection (par. 28, lines 6-10)]; 
updating SREF to SN [the running average of received signal level of the serving cell (RLA_C) is updated whenever a measurement involving a UTRAN cell takes place (par. 27, lines 9-14, 17-21; par. 28, lines 3-6)], wherein SREF is a cell state reference variable of the currently camped cell [e.g. running average of received signal level of the serving cell (RLA_C) (par. 27, lines 13-14)]; and 
measuring one or more neighboring cells of the currently camped cell [e.g. UTRAN cell (par. 27, lines 9-21; par. 28, lines 6-10)].  Roberts discloses the claimed invention except: in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt satisfying that SREF -Si is greater than or equal to a first threshold.
In an analogous art Marinier discloses in response to each Si in {Si| i is a positive integer, i< N} that is obtained in Δt (e.g. inactive time) satisfying that SREF -Si is greater than or equal to a first threshold [multiple measurements take place (par. 246, lines 8-26; par. 252)].
It is an object of Roberts’ invention to provide communication via a radio access network. It is an object of Marinieri’s invention to provide radio link monitoring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Consider claim 18, as applied in claim 17; Marinieri discloses the cell state variable comprises reference signal received power (RSRP) or reference signal receivedApplication No. : 16/991,297Filed: August 12, 2020Page: 3 of 7 quality (RSRQ) (par. 242, lines 1-13).
Consider claim 19, as applied in claim 17; Roberts discloses receiving, from a network device, information that indicates Δt, or information that indicates the first threshold (par. 27, lines 9-14).

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                          P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                
                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
             Primary Examiner, Art Unit 2646